Case 1:19-cv-01301-JPC Document 46 Filed 09/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JULIO TELLEZ GARCIA, JULIO CESAR GARCIA,
CARLOS TAPIA, CESAR TELLO VARGAS, JULIO
CESAR CANDARILLA, and ALEJANDRO
MENDEZ, individually and on behalf of all
others similarly situated,

Plaintiffs,
-V. -

SAL 79 ASSOCIATES, INC. d/b/a COPPOLA’S
WEST, SALVATORE’S CORP. d/b/a COPPOLA’S
EAST, SALVATORE COPPOLA, MARIAN OUATU,
and KENNY KAISER, as individuals,

Defendants.

 

 

KATHERINE POLK FAILLA, District Judge:

19 Civ. 1301 (KPF)

ORDER

On July 6, 2020, the Court scheduled a pretrial conference in this action

for September 23, 2020, at 4:30 p.m (Dkt. #40). That conference will proceed

as scheduled telephonically. Both counsel and defendants shall appear

telephonically for the conference. The dial-in information is as follows: At 4:30

p-m. on September 23, 2020, the parties shall call (888) 363-4749 and enter

access code 5123533. Please note, the conference will not be available prior to

4:30 p.m.

SO ORDERED.

Dated: September 18, 2020 , A ful
New York, New York ah

 

KATHERINE POLK FAILLA
United States District Judge
